COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 MOSTAFA ARAM AZADPOUR,                                       No. 08-11-00309-CR
                                                  §
                        Appellant,                                Appeal from
                                                  §
 v.                                                       County Criminal Court No. 8
                                                  §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                                  §
                        Appellee.                               (TC # 1210111)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MAY, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating